DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (WO2012/105949).
	Regarding claim 13, Chen et al. disclose “an inkjet printing system comprising:  	a. 	an ink dispensing unit (Figure 1), for applying an ink composition on the substrate, comprising at least one ink chambers (items 19-22) containing an ink composition comprising a pigment dispersion (page 2, line 21), a surfactant (page 3, line 2), a polyurethane binder (page 2, line 28), a co-solvent (page 2, line 26) and a balance of water (page 2, line 23); and  	b.	a varnish dispensing unit (item 23), for applying an over-print varnish composition over the ink composition, said over-print varnish composition comprising a latex polymer, a boron-containing compound and water (item 23 of Chen et al. is more than capable of performing this intended use).” 	Regarding claim 14, Chen et al. further disclose “wherein the ink dispensing unit comprises several ink chambers (items 19-22) with inks of different colors (page 8, lines 22-28), said inks being one or more inks selected from the group consisting of a black ink with a black pigment dispersion; a yellow ink with a yellow pigment dispersion; a cyan ink with a cyan pigment dispersion; a magenta ink with a magenta pigment dispersion (abstract); an orange ink with an orange pigment dispersion; a violet ink with a violet pigment dispersion and a green ink with a green pigment dispersion.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 9, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2012/105949) in view of Anderson et al. (US 2007/0282037).	Regarding claim 1, Chen et al. disclose “an inkjet ink set (page 2, line 13) comprising: 	a. 	a liquid ink including a pigment dispersion (page 2,  line 21), a surfactant (page 3, line 2), a polyurethane binder (page 2, line 26), a co-solvent (page 2, line 26) and a balance of water (page 2, line 23); and  	b. 	an over-print composition (page 7, lines 17-19).” 	Chen et al. fail to disclose “an over-print varnish composition comprising a latex polymer, a boron-containing compound and water.” 	However, Anderson et al. teach applying an overprint varnish composition comprising a latex (paragraphs 6 and 7), a boron-containing compound (paragraph 43) and water (paragraph 6) in order to achieve a print which has increased scratch resistance (paragraph 73).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include the overprint varnish of Anderson et al. in the set of Chen et al. in order to have a print which has increased scratch resistance. 	Regarding claim 4, Anderson et al. further disclose “wherein, in the over-print varnish composition, the latex polymer comprises an acrylic polymer (paragraph 8).” 	Regarding claim 5, Anderson et al. further disclose “wherein, in the over-print varnish composition, the latex polymer is a styrene-acrylic polymer (paragraph 10).” 	Regarding claim 6, Chen et al. further disclose “the ink set as defined in claim 1 comprising several liquid inks (page 2, lines 20-21), such inks being one or several inks selected from the group consisting of a black ink with a black pigment dispersion (page 2, line 20); a yellow ink with a yellow pigment dispersion; a cyan ink with a cyan pigment dispersion; a magenta ink with a magenta pigment dispersion; an orange ink with an orange pigment dispersion; a violet ink with a violet pigment dispersion and a green ink with a green pigment dispersion and wherein at least one of these inks includes a surfactant (page 3, line 2), a polyurethane binder (page 2, line 28), a co-solvent (page 2, line  26) and a balance of water (page 2, line 23).” 	Regarding claim 7, Chen et al. further disclose “wherein, in the liquid ink, the polyurethane binder is a polyurethane graph polyol dispersion (page 4, lines 10-20).” 	Regarding claim 9, Chen et al. further disclose “wherein, in the liquid ink, the surfactant is a non-ionic surfactant including an acetylenic surfactant and/or a phosphate surfactant (page 4, line 25: SURFYNOL SEF, which is exemplified by Applicant as being an acetylenic surfactant).” 	Regarding claim 11, Chen et al. further disclose “further comprises a pre-treatment fixing fluid including calcium-containing crashing agents and a balance of water (page 8, lines 1-9).”  	Regarding claim 12, Chen et al. further disclose “wherein, in the pre-treatment fixing fluid, the calcium-containing crashing agents consist of a mixture of calcium propionate and calcium nitrate wherein the calcium propionate is present in an amount ranging from 0 wt % to about 10 wt % and wherein the calcium nitrate is present in an amount ranging from about 15 wt % to 0 wt % based on the total wt % of the pre-treatment fixing fluid (page 8, lines 1-4).”  
Regarding claim 15, Chen et al. disclose “a method for printing in an inkjet printing system, the method comprising: 	a. 	applying an ink composition, on a printable medium (page 7, line 19), comprising at least one ink chamber (items 19-22) containing an ink composition comprising a pigment dispersion (page 2, line 21), a surfactant (page 3, line 2), a polyurethane binder (page 2, line 28), a co-solvent (page 2, line 26) and a balance of water (page 2, line 3);  	c. 	and applying an over-print” composition over the ink composition (page 7, lines 17-19). 	Chen et al. fail to disclose “b. drying the ink composition” or that the over-print composition is an “over-print varnish composition comprising a latex polymer, a boron-containing compound and water.”   	However, Anderson et al. teach applying an overprint varnish composition to a dried image (paragraph 47, said composition comprising a latex (paragraphs 6 and 7), a boron-containing compound (paragraph 43) and water (paragraph 6) in order to achieve a print which has increased scratch resistance (paragraph 73).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to apply the overprint varnish of Anderson et al. to the dried print of Chen et al. in order to have a print which has increased scratch resistance.
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. and Chen et al., further in view of Rabasse et al. (US 2011/0212187). 	Regarding claims 2 and 3, Anderson et al., as modified, discloses all that is claimed, as in claim 1 above, including that the boron compound is used as a biocide (paragraph 43), but fail to disclose “wherein, in the over-print varnish composition, the boron-containing compound is sodium tetraborate.”  However, Rabasse et al. teach that borax is a well known biocide (paragraph 12).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use borax as the boron containing biocide in the over-print varnish in the modified invention of Anderson et al. because it is known to be suitable for the intended purpose of a biocide.  Examiner further notes that borax is sodium tetraborate.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. and Chen et al., further in view of T. Chen et al. (WO 2016/122569). 	Regarding claim 8, Chen et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein, in the liquid ink, the polyurethane binder contains a polyisocyanate; a first polyol having a chain with two hydroxyl functional groups at one end of the chain and no hydroxyl groups at an opposed end of the chain and a second polyol having a chain with two hydroxyl functional groups at both ends of the chain.”  However, T. Chen et al. disclose using such a polyurethane (paragraphs 5 and 33) in order to improve the decap performance (paragraph 5).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the polyurethane binder of T. Chen et al. in order to improve decap performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. and Chen et al., further in view of Akers, JR. et al. (US 2009/0071366).
 	Regarding claim 10, Chen et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein the liquid ink further comprises a polyethylene wax emulsion.”  However, Akers, JR. et al. teach adding polyethylene wax emulsions to ink jet inks (abstract) in order to improve the printing properties (paragraph 1).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a polyethylene wax emulsion in the inks in the modified ink set of Chen et al. in order to improve the printing properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853